Title: V. On Western Territory, 11 April 1784
From: Hogendorp, G. K. van
To: 



le 11 Avril 1784

Le Congrès va vendre le territoire en déça du Mississippi, que des Sauvages occupent, et dont on va l’achêter.
Pour cet effet, la Virginie vient de borner l’étenduë de ses possessions en faveur des Etats unis. On espère qu’elle va cêder plus de terrein encore, et qu’elle sera suivie par les deux Caroline et la Georgie.
Je demande s’il est vraisemblable que jamais le congrès soit paié par les nouveaux colons?
L’esprit d’émigration en Europe, en Amérique, favorise la population de ces contrées. Le Juge Suprême de la Pennsylvanie, Mr. McKean, a dit au G. Washington que dépuis la paix quatre mille ames ont descendu l’Ohio à Pittburg. Un Irlandois est venu trouver le Gén. à Princetown et Lui a parlé de cinquante à cent  familles Irlandoises prêtes à passer en Amérique. Huit cens habitans des rives du Kantucky ont demandé au congrès d’être érigés en État, eux leurs amis et leurs familles.
Ce paÿs qu’il s’agit de vendre est donc peuplé en partie, et se peuple tous les jours d’avantage.
A présent les nouveaux colons n’achêtent pas le terrein qu’ils vont occuper. On se plaint en Virginie et des habitans de Kantucky, dont un grand nombre n’a rien paié à l’Etat, et de ceux qu’on avait chargé de la vente, mais qui ont sacrifié l’interêt public. On prétend que la Virginie ne gagne rien à cette population de son territoire, qui bientôt de droit ne sera plus le sien, comme de fait il a déja cessé de l’être.
Les colons en délà de l’Ohio, qui se trouveront plus éloignés encore, témoigneront ils une plus grande déférence aux loix de l’Assemblée fédérative?
Comme avant de vendre ce territoire il faut l’achêter, il est naturel que d’ici au traité avec les Sauvages, et délà à l’Inspection du paÿs, ces hardis émigrans qui s’établissent en dépit du Sauvage, en dépit des loix, augmenteront en nombre et n’en deviendront que plus intraitables. Si pendant cet intervalle les habitans aborigênes s’opposent à leur entreprise, et que le sort des armes les favorize, ils croiront possêdér de droit naturel ce qu’ils auront achêté de leur sang.
Les hommes qui vont se bannir de la societé pour habiter dans un désert, sont pauvres. Les émigrans riches achêtent les champs des émigrans pauvres qui pour subsister ont besoin d’un plus vaste territoire, et le trouvent dans l’interieur du pays, au prix des champs qu’ils viennent d’abandonner. Voilà des Émigrans qui peuvent païer, mais on ne leur en fournit pas l’occasion. Il est d’autres Émigrans, qui ne quittent leur patrie que parcequ’ils n’ont rien. Ceux là ne peuvent pas païer l’Etat. Enfin il est des hommes à Spéculations, qui achêtent des milliers d’arpens pour les revendre après plusieurs années quand les prix seront plus hauts.
Les premiers acheteurs de terres paieroient s’ils savoient à qui paier, mais ils n’attendent pas jusqu’à l’époque de la vente; ils partent dès a prèsent.
Les Émigrans de la seconde classe vont se prévaloir du moment favorable à leurs établissemens.
Les acheteurs du dernier ordre trouveront si peu de Sureté dans les actes d’un Gouvernement qui ne sauroit se faire obéir à cette distance, qu’ils désisteront leurs projets.
Il me semble donc que l’Espoir du Congrès, de païer les dettes  publiques du revenu de cette vente des terres cédées par la paix, a très peu de fondement.
